DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment

2.    	This is a Final Office action in response to applicant's amendments filed on 07/18/2022.
3.    	Status of the claims:
•    Claims 1, 7, 13, and 19 have been amended.
•    Claims 1-25 are currently pending and have been examined.

Response to remarks/arguments

4.	Applicant’s remarks/arguments filed on 07/18/2022 with respect to amended independent claims 1, 7, 13, and 19 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of Xu et al. (US 20090046800 A1).
5.    	On pages 1-3 of Applicant’s remarks/arguments dated 07/18/2022, Applicant states that Muharemovic fails to disclose or suggest “wherein the second reference signal spans the wide bandwidth, wherein the first reference signal and the second reference signal are downlink reference signals,” as recited in independent claim 1.        
6.	Although Muharemovic discloses that the second reference signal spans the wide bandwidth, e.g. a sounding reference signal is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol (see at least para. 36), but the examiner acknowledges that Muharemovic does not explicitly teach the newly recited features of “wherein the first reference signal and the second reference signal are downlink reference signals,” as argued by Applicant. However, the system of Xu et al. (US 20090046800 A1) cures this deficiency.   
Please see rejection below.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
16.	Claims 1-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0085457 A1) in view of Muharemovic et al. (US 2009/0080500 A1) and further in view of Xu et al. (US 20090046800 A1).

Regarding claim 1, Chen discloses a method of wireless communication at a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
receiving, in the narrowband bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
performing channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements). 
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.
The combination of Chen and Muharemovic does not appear to explicitly teach wherein the first reference signal and the second reference signal are downlink reference signals.
In a similar field of endeavor, Xu discloses wherein the first reference signal and the second reference signal are downlink reference signals (Xu, para. 87: the first reference signal may comprise a downlink reference signal, and the second reference signal may comprise a sounding reference signal. The transmitter may be part of a UE, the receiver may be part of a Node B, the first reference signal may comprise a sounding reference signal, and the second reference signal may comprise a downlink reference signal).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen as modified by Muharemovic with the teaching of Xu to include the following features such as the first reference signal and the second reference signal are downlink reference signals as taught by Xu. The motivation for doing so would have been to increase throughput and/or improve reliability.

Regarding claim 2, Chen as modified by Muharemovic and Xu discloses the method of claim 1, further comprising:
transmitting results of the channel measurements based on at least the portion of the first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 3, Chen as modified by Muharemovic and Xu discloses the method of claim 1, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 4, Chen as modified by Muharemovic and Xu discloses the method of claim 1, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 5, Chen as modified by Muharemovic and Xu discloses the method of claim 1, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 6, Chen as modified by Muharemovic and Xu discloses the method of claim 5, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 7, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising: a memory (Chen, Fig. 16, para 153: Memory 1642); and at least one processor (Chen, Fig. 16, para 153: Processor 1690) coupled to the memory, the at least one processor configured to:
receive, in the narrowband bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.
The combination of Chen and Muharemovic does not appear to explicitly teach wherein the first reference signal and the second reference signal are downlink reference signals.
In a similar field of endeavor, Xu discloses wherein the first reference signal and the second reference signal are downlink reference signals (Xu, para. 87: the first reference signal may comprise a downlink reference signal, and the second reference signal may comprise a sounding reference signal. The transmitter may be part of a UE, the receiver may be part of a Node B, the first reference signal may comprise a sounding reference signal, and the second reference signal may comprise a downlink reference signal).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen as modified by Muharemovic with the teaching of Xu to include the following features such as the first reference signal and the second reference signal are downlink reference signals as taught by Xu. The motivation for doing so would have been to increase throughput and/or improve reliability.

Regarding claim 8, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 7, further comprising:
a transceiver coupled to the at least one processor, the transceiver configured to:
transmit results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 9, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 7, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 10, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 7, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 11, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 7, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 12, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 11, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 13, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
means for receiving, in the narrowband bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
means for performing channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.
The combination of Chen and Muharemovic does not appear to explicitly teach wherein the first reference signal and the second reference signal are downlink reference signals.
In a similar field of endeavor, Xu discloses wherein the first reference signal and the second reference signal are downlink reference signals (Xu, para. 87: the first reference signal may comprise a downlink reference signal, and the second reference signal may comprise a sounding reference signal. The transmitter may be part of a UE, the receiver may be part of a Node B, the first reference signal may comprise a sounding reference signal, and the second reference signal may comprise a downlink reference signal).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen as modified by Muharemovic with the teaching of Xu to include the following features such as the first reference signal and the second reference signal are downlink reference signals as taught by Xu. The motivation for doing so would have been to increase throughput and/or improve reliability.

Regarding claim 14, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 13, further comprising:
means for transmitting results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 15, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 13, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 16, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 13, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 17, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 13, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 18, Chen as modified by Muharemovic and Xu discloses the first type of UE of claim 17, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 19, Chen discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to:
receive, in a narrow bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth in which a first type of user equipment (UE) is operable being narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.
The combination of Chen and Muharemovic does not appear to explicitly teach wherein the first reference signal and the second reference signal are downlink reference signals.
In a similar field of endeavor, Xu discloses wherein the first reference signal and the second reference signal are downlink reference signals (Xu, para. 87: the first reference signal may comprise a downlink reference signal, and the second reference signal may comprise a sounding reference signal. The transmitter may be part of a UE, the receiver may be part of a Node B, the first reference signal may comprise a sounding reference signal, and the second reference signal may comprise a downlink reference signal).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen as modified by Muharemovic with the teaching of Xu to include the following features such as the first reference signal and the second reference signal are downlink reference signals as taught by Xu. The motivation for doing so would have been to increase throughput and/or improve reliability.

Regarding claim 20, Chen as modified by Muharemovic and Xu discloses the non-transitory computer-readable medium of claim 19, wherein the code when executed by the processor further causes the processor to:
transmit results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 21, Chen as modified by Muharemovic and Xu discloses the non-transitory computer-readable medium of claim 19, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 22, Chen as modified by Muharemovic and Xu discloses the non-transitory computer-readable medium of claim 19, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 23, Chen as modified by Muharemovic and Xu discloses the non-transitory computer-readable medium of claim 19, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 24, Chen as modified by Muharemovic and Xu discloses the non-transitory computer-readable medium of claim 23, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 25, Chen as modified by Muharemovic and Xu discloses the method of claim 1, the narrow bandwidth narrower than a third generation partnership project (3GPP) release 8 bandwidth, the wide bandwidth wider than the 3GPP release 8 bandwidth (Chen, Fig. 5, 6, Table 1, para. 44-47, 67, 90: a narrower bandwidth, namely R8BW, is narrower than R8 for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is wider than R8 for transmitting wideband information to new UEs).

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466